Case 19-27439-MBK             Doc 802     Filed 01/15/20 Entered 01/15/20 10:50:22                    Desc Main
                                        Document      Page 1 of 43



 LOWENSTEIN SANDLER LLP
 Arielle B. Adler, Esq. (aadler@lowenstein.com)
 Bruce Buechler, Esq. (bbuechler@lowenstein.com)
 Joseph J. DiPasquale, Esq. (jdipasquale@lowenstein.com)
 Jennifer B. Kimble, Esq. (jkimble@lowenstein.com)
 Kenneth A. Rosen, Esq. (krosen@lowenstein.com)
 Mary E. Seymour, Esq. (mseymour@lowenstein.com)
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Debtor and
 Debtor-in-Possession

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


     In re:                                               Chapter 11

     HOLLISTER CONSTRUCTION                               Case No. 19-27439 (MBK)
     SERVICES, LLC,1
                                                          Requested Hearing Date: January 23, 2020 at 10:00
                                                          a.m.
                             Debtor.


   DEBTOR’S MOTION FOR ENTRY AN ORDER APPROVING THE SETTLEMENT
  AGREEMENT BY AND AMONG THE DEBTOR, KNOPF LEASING COMPANY, L.P.,
    AND CERTAIN SUBCONTRACTORS PURSUANT TO FED. R. BANKR. P. 9019
              The above-captioned debtor and debtor-in-possession (the “Debtor”), by and through its

 undersigned counsel, hereby submits this motion (this “Motion”) seeking the entry of one or more

 proposed orders (the “Proposed Order”), substantially in the form submitted herewith, approving

 the Settlement Agreement2 between the Debtor, Knopf Leasing Company, L.P. (“Knopf Leasing”)

 and certain subcontractors as more particularly described herein pursuant to Fed. R. Bankr. P.

 9019. In support of this Motion, the Debtor states as follows:


 1
   The Debtor in this chapter 11 case and the last four digits of its taxpayer identification number is: Hollister
 Construction Services, LLC (5404).
 2
   Terms not otherwise defined herein shall have the meanings afforded to them in the Settlement Agreement.

 37322/2
 01/14/2020 205563366.1
Case 19-27439-MBK         Doc 802     Filed 01/15/20 Entered 01/15/20 10:50:22             Desc Main
                                    Document      Page 2 of 43



                JURISDICTION, VENUE, AND STATUTORY PREDICATES

        1.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334

 and the Standing Order of Reference to the Bankruptcy Court Under Title 11 of the United States

 District Court for the District of New Jersey entered on July 23, 1984, as amended on September

 18, 2012 (Simandle, C.J.). This matter is a core proceeding within the meaning of 28 U.S.C. §

 157(b)(2).

        2.      Venue is proper in this District under 28 U.S.C. §§ 1408 and 1409.

        3.      The Debtor consents to the entry of a final order on the Motion by this Court if it is

 determined that the Court, absent consent of the parties, cannot enter a final order or judgment

 consistent with Article III of the United States Constitution.

        4.      The statutory predicates for the relief requested in this Motion are sections 105(a)

 and 365 of title 11 of the United States Code (the “Bankruptcy Code”), and Rules 6004 and 9019
 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                          BACKGROUND

        5.      On September 11, 2019 (the “Petition Date”), the above-captioned Debtor filed a

 voluntary petition for relief under chapter 11 of the Bankruptcy Code, thereby initiating the above-

 captioned chapter 11 case (the “Chapter 11 Case”). The Debtor continues to operate its business

 as a debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No party

 has requested the appointment of a trustee or examiner.

        6.      On September 23, 2019, the Office of the United States Trustee appointed a

 statutory committee in this Chapter 11 Case (the “Committee”).

        7.      Additional details regarding the Debtor’s business and the facts and circumstances

 supporting the relief requested herein are set forth in the Declaration of Brendan Murray in

 Support of First Day Relief [Docket No. 15].




                                                  -2-
Case 19-27439-MBK           Doc 802     Filed 01/15/20 Entered 01/15/20 10:50:22            Desc Main
                                      Document      Page 3 of 43



                            THE DEBTOR’S BUSINESS OPERATIONS

          8.       The Debtor operates a substantial construction business. In calendar year 2018, the

 Debtor collected approximately $292,034,763 in gross revenue. The Debtor depends on payments

 from project owners upon completion of the project and at certain stages of the project. The

 Debtor’s receivables from those project owners are assets of the Debtor and property of its

 bankruptcy estate. If the Debtor cannot finish a project, it may be subject to future obligations and

 additional liabilities. Further, the Debtor is concerned that various subcontractors, materialmen

 and other suppliers may lien job sites or continue to prosecute their construction liens to collect on

 monies due for pre-petition services and/or goods supplied by filing or foreclosing on construction

 liens against the real property on which the Debtor does or did supervise construction and

 development despite the automatic stay (which may not apply in certain circumstances). Only

 through ongoing operations will the Debtor be able to realize the substantial amounts due from

 open accounts receivable.

                                            THE SETTLEMENTS
          9.       As this Court is aware, the Debtor’s ability to continue to operate in chapter 11

 hinges on its ability to negotiate global settlements with most, if not all of the project owners and

 project stakeholders, as well as the subcontractors on each of the Debtor’s ongoing construction

 projects. These settlements, if ultimately approved by the Court, will allow the Debtor to complete

 certain of its ongoing construction projects, and will provide the necessary cash flow and funding

 needed for the Debtor’s continued operations and repayment of its debt to PNC Bank.

          10.      In the time since the Petition Date, the Debtor and its professionals have been

 diligently and actively engaged in negotiations with project owners and subcontractors regarding

 the Debtor’s ongoing construction projects in an attempt to reach global settlements on certain

 projects.      As a result of ongoing negotiations, the Debtor has reached a settlement (the

 “Settlement”) with Knopf Leasing (the “Project Owner”) and certain subcontractors as set forth

 below.




                                                   -3-
Case 19-27439-MBK            Doc 802      Filed 01/15/20 Entered 01/15/20 10:50:22                      Desc Main
                                        Document      Page 4 of 43



         11.      Attached hereto as Exhibit 1 is the Settlement Agreement between the Debtor and

 Knopf Leasing, relating to that certain project located at 110 York Street, Brooklyn, New York

 (the “Project”). Exhibit A to this Settlement Agreement sets forth the pertinent financial details

 regarding the proposed payment of certain pre-petition amounts due to certain subcontractors on

 the Project. The Debtor has determined it is economically feasible to continue construction on to

 completion of the Project. The Debtor’s estate will net approximately $213,678 as a result of

 entering into the Settlement with the Project Owner.

         12.      Through this Motion, the Debtor seeks approval of the above Settlement with

 Knopf Leasing and the related subcontractors on the Project.

         13.      Pursuant to the Settlement Agreement,3 the parties have agreed, inter alia, that in
 order to avoid damages to the Debtor and Project Owner that would arise from termination of the

 Contract, subject to Bankruptcy Court approval, the Debtor shall continue to perform under the

 Contract, as modified by the Settlement Agreement. Subject to the specific terms identified in the

 Settlement Agreement, the Settlement between the Debtor, Project Owner, and certain

 subcontractors generally provides:

                  a.        The payment to subcontractors in the ordinary course of business for all

                            post-petition work and post-petition retainage on the Project without any

                            discount or reduction in amounts owed;

                  b.        The establishment of a mechanism and timetable for payment of 40% of

                            the amounts owed to subcontractors for work performed prior to the

                            Petition Date and the identification of such 40% amounts on Exhibit A of

                            the Settlement Agreement;

                  c.        The establishment of a mechanism and timetable for payment of up to 40%

                            of the prepetition retainage payments owed to subcontractors for work



 3
  This Motion contains a summary of the settlement terms only. In the event of any conflict between the terms of the
 Settlement Agreement and this Motion, the Settlement Agreement shall govern.


                                                        -4-
Case 19-27439-MBK   Doc 802     Filed 01/15/20 Entered 01/15/20 10:50:22              Desc Main
                              Document      Page 5 of 43



                    performed prior to the Petition Date in accordance with the underlying

                    Contracts and the identification of such 40% amounts on Exhibit A to the

                    Settlement Agreement;

            d.      The establishment of a mechanism for payments due by the Project Owner

                    to the Debtor;

            e.      All payments provided for in the Settlement Agreement will flow through

                    an escrow account at PNC governed by a separate Escrow Agreement

                    between the Debtor and an escrow agent;

            f.      The agreement of the subcontractors to perform all remaining work, if any,

                    on the Project on a go-forward basis;

            g.      The agreement of the subcontractors to take a 60% reduction on the amount

                    of any receivable, including retainage, due to them for the goods and/or

                    services provided to the Project prior to the Petition Date;

            h.      As a condition to the payments set forth in the Settlement Agreement, it is

                    required that each subcontractor release any liens filed against the Project;

            i.      In exchange for the payments set for in the Settlement Agreement, the

                    agreement of each subcontractor to waive and release the right to assert

                    any claim against the Project Owner and the Project and the agreement of

                    each subcontractor to accept in full satisfaction of its claim for

                    goods/services provided prior to the Petition Date, the 40% amounts

                    provided for by the Settlement Agreement;

            j.      Each subcontractor retains the right to file a general unsecured proof of

                    claim against the Debtor for the 60% reduction in amounts owed for

                    prepetition goods/services provided and/or work performed on the Project;

            k.      A release and waiver by the Debtor of any and all claims or causes of action

                    it may have against subcontractors to recover alleged preferential payments

                    pursuant to section 547 and 550 of the Bankruptcy Code relating to or


                                            -5-
Case 19-27439-MBK        Doc 802     Filed 01/15/20 Entered 01/15/20 10:50:22            Desc Main
                                   Document      Page 6 of 43



                        arising out of the Project. The Debtor paid a total of $63,912 to creditors

                        relating to the Project within the 90-day period before the Petition Date;

                l.      The granting of mutual releases by and between the Project Owner, the

                        Debtor, the subcontractors arising out of or related to the Contract or

                        Project; and

                m.      Project Owner and the subcontractors release and any all claims against

                        PNC Bank.

        14.     As part of the finalization of the Settlement Agreement, the Debtor communicated

 with PNC Bank with respect to the specific terms of the Settlement Agreement. PNC has signed

 off on the Settlement Agreement with the Project Owner.

                                       RELIEF REQUESTED
        15.     By this Motion, the Debtor seeks the entry of an order (i) approving the Settlement

 Agreement pursuant to Bankruptcy Rule 9019 and (ii) authorizing the Debtor to continue to

 perform under the Contract between the Debtor and Project Owner, as modified by the Settlement

 Agreement.

                                       BASIS FOR RELIEF

        16.     Bankruptcy Rule 9019(a) provides, in pertinent part, that upon a motion, and after

 notice and a hearing, the Court may approve a compromise or settlement. Approval of a settlement

 remains in the sound discretion of the Bankruptcy Court. See In re Neshaminy Office Bldg.

 Assocs., 62 B.R. 798, 803 (E.D. Pa. 1986). In determining whether to approve a settlement, the

 Court should determine whether the proposed settlement is in the best interests of the estate. Id;

 see also, In re Energy Coop., Inc., 886 F.2d 921, 927 (7th Cir. 1989).

        17.     The Supreme Court has recognized that “in administering a reorganization

 proceeding in an economical and practical manner, it will often be wise to arrange a settlement of

 claims in which there is substantial and reasonable doubts.” Protective Committee for Independent

 Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (noting that




                                                -6-
Case 19-27439-MBK         Doc 802     Filed 01/15/20 Entered 01/15/20 10:50:22              Desc Main
                                    Document      Page 7 of 43



 “[c]ompromises are ‘a normal part of the process of reorganization.’”) (citation omitted), reh’g

 denied, 391 U.S. 909 (1968).

        18.     Further, the settlement of time-consuming and burdensome litigation, especially in

 the bankruptcy context, is encouraged. See In re Penn Central Transp., 596 F.2d 1102 (3d Cir.

 1979); In re Mavrode, 205 B.R. 716, 719 (Bankr. D.N.J. 1997).

        19.     The Third Circuit, applying TMT Trailer in the context of a settlement pursuant to

 Bankruptcy Rule 9019(a), has set forth four factors to be considered:

                (1) the probability of success in litigation; (2) the likely difficulties
                in collection; (3) the complexity of the litigation involved and the
                expense, inconvenience and delay necessarily attending it; and (4)
                the paramount interest of the creditors.
 Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996).

        20.     In determining whether to approve a settlement, the Bankruptcy Court should not

 substitute its judgment for that of the debtor and the parties. See Neshaminy Office Bldg. Assocs.,

 62 B.R. at 803. The Bankruptcy Court is not to decide the numerous questions of fact or law raised

 by the controversy, but rather should “canvass the issues and see whether the settlement falls below

 the lowest point in the range of reasonableness.” Cosoffi v. Rodman (In re W.T. Grant Co.), 699

 F.2d 599, 608, 613 (2nd Cir.) (citations omitted), cert denied, 464 U.S. 822 (1983); Mavrode, 205

 B.R. at 720. Thus, in reaching its decision regarding the approval of the proposed compromise

 this Court need not conclusively determine the claims, which are the subject of the compromise,

 nor find that the compromise constitutes the best result obtainable. See W.T. Grant, 699 F.2d at
 613.

        21.     The Debtor respectfully submits that the proposed Settlement is fair and prudent, is

 in the best interests of the estate, and falls within the “range of reasonableness.” With respect to

 Settlement, the Debtor and Project Owner agree that the Debtor is presently in default under the

 Contract and that the Project Owner believes it has the right to seek to terminate the Contract. If

 the Contract was terminated, the Debtor would lose the remaining amount of contract revenue and

 retainage owed to it under the Contract. The Project Owner could also suffer substantial damages,


                                                  -7-
Case 19-27439-MBK          Doc 802     Filed 01/15/20 Entered 01/15/20 10:50:22                Desc Main
                                     Document      Page 8 of 43



 including the costs of obtaining a replacement contractor and additional delay in completion of the

 Project. The Settlement Agreement will allow the Debtor to finish the Project in accordance with

 the terms of the Contract, as modified by the Settlement Agreement. Thus, the Settlement

 Agreement will benefit the Debtor’s estate and its creditors and provide the necessary cash flow

 for the Debtor to continue to operate in this Chapter 11 Case. As previously indicated, the Debtor’s

 estate will net approximately $213,678 as a result of the Settlement.              In addition, future

 proceedings with the Project could be protracted and expensive, may require the resolution of

 complex issues and involve substantial uncertainties and risks inherent in litigation. With these

 forgoing considerations in mind, the Debtor has concluded that the Settlement Agreement is (i)

 fair and equitable, (ii) a reasonable resolution with respect to the Project, (iii) in the best interests

 of the Debtor and its estate, and (iv) in the paramount interests of the Debtor’s creditors.

         22.     For the foregoing reasons, the Debtor submits that this Court should approve the

 Settlement Agreement with the Project Owner and certain subcontractors.

                     WAIVER OF BANKRUPTCY RULES 6004 AND 6006
         23.     The Debtor seeks a waiver of (i) the notice requirements under Bankruptcy Rules

 6004(a) and 6006(c), and (ii) the stay of any order under Bankruptcy Rules 6004(h) and 6006(d),

 to the extent they are applicable, because the relief requested herein is necessary to avoid

 immediate and irreparable harm to the Debtor, its estate and creditors.

                            WAIVER OF MEMORANDUM OF LAW

         24.     The Debtor respectfully requests that the Court waive the requirement to file a

 separate memorandum of law pursuant to D.N.J. LBR 9013-1(a)(3) because the legal basis upon

 which the Debtor relies is set forth herein and the Motion does not raise any novel issues of law.

                                        NO PRIOR REQUEST

         25.     No prior request for the relief sought in this Motion with respect to the Settlement

 Agreement has been made to this or any other court.




                                                   -8-
Case 19-27439-MBK         Doc 802     Filed 01/15/20 Entered 01/15/20 10:50:22           Desc Main
                                    Document      Page 9 of 43



                                              NOTICE

        26.     Notice of this Motion has been given to (i) the Office of the United States Trustee

 for the District of New Jersey, One Newark Center, Suite 2100, Newark, NJ 07102, Attention:

 Lauren E. Bielskie; (ii) counsel for PNC Bank, the Debtor’s pre-petition secured lender, Duane

 Morris LLP, 30 South 17th Street, Philadelphia, PA 19103-4196, Attention: James J. Holman; (iii)

 counsel for the Committee, McManimon, Scotland & Baumann, LLC, 75 Livingston Avenue,

 Roseland, NJ 07068, Attention: Anthony Sodono, III, Esq., and Sam Della Fera, Esq.; (iv) all

 parties that have requested to receive notice pursuant to Bankruptcy Rule 2002; (v) Project Owner

 Knopf Leasing Company, L.P., and (vi) all subcontractors on the Projects that are the subject of

 the Settlement Agreement. In light of the nature of the relief requested herein, the Debtor

 respectfully submits that no other or further notice is required.


                                           CONCLUSION
        WHEREFORE, the Debtor respectfully requests that the Court enter the proposed order

 in the form submitted herewith, (i) approving the Settlement Agreement with the Project Owner

 and certain subcontractors and authorizing and directing the Debtor to perform its obligations

 under the Settlement Agreement; (ii) approving the mutual releases set forth in the Settlement

 Agreement, and (iii) granting the Debtor such other and further relief as the Court deems just and

 equitable.

 Dated: January 15, 2020                        Respectfully submitted,

                                                LOWENSTEIN SANDLER LLP

                                                /s/ Kenneth A. Rosen
                                                Kenneth A. Rosen, Esq.
                                                Bruce Buechler, Esq.
                                                Joseph J. DiPasquale, Esq.
                                                Mary E. Seymour, Esq.
                                                Jennifer B. Kimble, Esq. (admitted pro hac vice)
                                                Arielle B. Adler, Esq.
                                                One Lowenstein Drive
                                                Roseland, New Jersey 07068


                                                  -9-
Case 19-27439-MBK   Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22   Desc Main
                           Document    Page 10 of 43



                                    (973) 597-2500 (Telephone)
                                    (973) 597-2400 (Facsimile)
                                    krosen@lowenstein.com
                                    bbuechler@lowenstein.com
                                    jdipasquale@lowenstein.com
                                    mseymour@lowenstein.com
                                    jkimble@lowenstein.com
                                    aadler@lowenstein.com

                                    Counsel to the Debtor and
                                    Debtor-in-Possession




                                     -10-
Case 19-27439-MBK   Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22   Desc Main
                           Document    Page 11 of 43



                        Exhibit 1
     Knopf Leasing Company, L.P. Settlement Agreement
Case 19-27439-MBK              Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22                           Desc Main
                                      Document    Page 12 of 43


     SETTLEMENT AGREEMENT BY AND BETWEEN HOLLISTER CONSTRUCTION
      SERVICES, LLC, THE PROJECT OWNER AND CERTAIN SUBCONTRACTORS

            This Settlement Agreement (the "Agreement") is entered into as of January 13, 2020, by

 and between Hollister Construction Services, LLC, as construction manager (the "Debtor");

 Knopf Leasing Company, L.P. as Owner ("Owner"); and each of the subcontractors identified on

 Exhibit A hereto (the "Subcontractors")(each a "Party." and collectively, the "Parties").

            WHEREAS, Debtor and Owner are parties to certain contract documents dated as of

 February 27, 2017, including, without limitation, that certain AIA A103 and A201 Agreement for

 Construction Management Services, and all exhibits annexed thereto, and all subsequent riders,

 modifications, and change orders ( collectively, the "Contract"), 1 relating to construction of Delta

 Storage, 110 York Street, Brooklyn, NY 11201 (the "Project"); and

            WHEREAS, on September 11, 2019 ("Petition Date"), the Debtor filed a voluntary petition

 under Chapter 11, ~tie 11 of the United States Code ( the "Bankruptcy Code"), in the United

 States Bankruptcy Court for the District of New Jersey (the "Bankruptcy Court"), Case No. 19-

 27439 (MBK); and

            WHEREAS, the Owner believes it has a right to terminate the Contract for cause and

 otherwise asserts that the Debtor has defaulted on the Contract; and

            WHEREAS, the Subcontractors provided goods and/or services to the Project prior to the

 Petition Date and are owed money as of the Petition Date in the amounts set forth on Exhibit A

 hereto; and

            WHEREAS, PNC Bank, N.A. ("PNC") is the Debtor's primary secured creditor and holds

 liens upon and security interests in all assets of the Debtor, including all accounts receivable and

 all contracts of the Debtor; and


 1
     Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Contract.

 O I/ 13/2020 205150053 .2
Case 19-27439-MBK         Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22                    Desc Main
                                 Document    Page 13 of 43


         WHEREAS, if the Contract was terminated, the Debtor may lose a substantial amount of

 contract revenue and retainage related to the Project; and

         WHEREAS, the Owner may suffer damages attendant with delay and completion costs due

 if the Owner exercised its rights to terminate the Contract and if the Project is not completed in a

 timely manner; and

         WHEREAS, the Parties are desirous of finishing the Project forthwith in accordance with

 the terms of the Contract, as modified herein, and it is in the best interests of the Debtor, its estate

 and creditors to complete the Project as soon as possible and with as little delay as possible,

        NOW, THEREFORE, subject to Bankruptcy Court approval, the Parties stipulate and agree

 as follows:

         1.     Acknowledgement of Contract Amounts.             The Parties acknowledge and agree

 that: (a) $148,416.11 is due and payable to the Debtor for work performed under the Contract as

 of September 11, 2019, ("Pre-Petition Work"), (b) the Owner is currently holding as security under

 the Contract an additional $199,733.01 as retainage ("Pre-Petition Retainage") which will be due

 to the Debtor upon completion of the Contract, as modified herein, (c) there is approximately $0.00

 of incomplete work which costs will be due and payable if the Project is completed by the Debtor

 ("Post-Petition Work"). and (d) there will be approximately $0.00 of additional retainage held for

 Post-Petition Work ("Post-Petition Retainage"). The Debtor represents that all of its subcontractors

 on the Project are listed on Exhibit hereto.

         2.     Acknowledgement of Defaults.             The Parties acknowledge and agree that ( a)

 the Debtor is presently in default under the Contract and that Owner has the right to seek to

 terminate the Contract, (b) if the Contract were terminated as a result of Debtor's alleged defaults,

 the Debtor would suffer an economic loss, and ( c) Owner will suffer damages in the event it is

 forced to terminate the Contract and replace the Debtor, including, without limitation, the costs of


                                                    2
Case 19-27439-MBK         Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22                 Desc Main
                                 Document    Page 14 of 43


 a replacement contractor and additional attendant delay, which costs could reduce or exhaust any

 remaining amounts claimed to be presently due to the Debtor under the Contract.

        3.      Modification of the Contract. In order to avoid the damages to the Debtor and

 Owner described above, and subject to Bankruptcy Court approval, the Debtor agrees to perform

 its obligations under the Contract as modified herein.       Approval of this Agreement by the

 Bankruptcy Court shall be deemed approval of the Contract as modified herein.

        4.      Waiver of Defaults and Delay Claims by Owner.          Upon entry of an Order of the

 Bankruptcy Court approving this Agreement, Owner waives any defaults or other monetary claims

 for delay existing as of the date of Owner's execution of this Agreement, without prejudice to any

 other rights and remedies of the Owner under the Contract as modified by this Agreement which

 may arise from and after Owner's execution of this Agreement.

        5.      Project Escrow Account. Prior to the execution of this Agreement, Debtor shall

 establish an escrow account with PNC ("Escrow Account") administered by an independent funds

 control agent pursuant to a separate Escrow Agreement with PNC. All funds deposited into the

 Escrow Account shall remain Owner's property until such time as the conditions for the Owner's

 release have been satisfied. After the release by Owner per paragraph 12 below, the Debtor's

 interest in such funds will be subject to PN C's existing liens on cash collateral of the Debtor, and

 all funds paid pursuant to this Agreement or under the Contract shall be paid through the Escrow

 Account.

        6.      Payment to Subcontractors for Work Performed or Goods Provided After the

 Petition Date ("Post-Petition Work"). Post-Petition Work and Post-Petition Retainage shall be

 paid pursuant to the Contract in the ordinary course of business without any discount or reduction

 due to Debtor's bankruptcy. Notwithstanding anything to the contrary in the Contract or herein,

 the Debtor will continue to supervise its Subcontractors on the Project through completion of same

                                                   3
Case 19-27439-MBK         Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22                 Desc Main
                                 Document    Page 15 of 43


 and authorizes the Owner to pay the Subcontractors through the Escrow Account the amounts due

 to them for services and/or goods provided after the Petition Date as necessary to complete the

 Project in the ordinary course of work and upon submission by the Subcontractors of all normal

 and customary documentation to the Debtor and/or Owner and, if required, to obtain either a

 temporary or final certificate of occupancy for the Project. All such payments to the Subcontractors

 shall be subject to prior approval of the Debtor, which approval shall not be unreasonably withheld

 or delayed. Amounts held as Post-Petition Retainage shall be held by Owner and released through

 the Escrow Account pursuant to the Contract in the regular course of business.

        7.      Mechanism for Payment to Subcontractors for Work Performed or Goods Provided

 Before the Petition Date ("Pre-Petition Work"). Upon: (a) the release of all filed and asserted liens

 on the Project's real property and any improvements thereon, and (b) five (5) business days of the

 entry of an Order (the "Approval Order") of the Bankruptcy Court approving of this Agreement,

 the Owner will deposit into the Escrow Account an amount representing the sum of 25% of the

 total amount due for the Pre-Petition Work (the "Initial Payment"). Within seven (7) business

 days from receipt of the Initial Payment, the escrow agent shall release 40% of the amount

 attributable to the Subcontractors from the Initial Payment in the amounts set forth in Exhibit A

 hereto, on account of their respective prepetition claims. The Debtor's interest in the remaining

 balance after the release by Owner per paragraph 12 from the Initial Payment shall only be

 disbursed in accordance with the cash collateral order then in effect (as the case may be, the

 "Current Cash Collateral Order") or, if no Current Cash Collateral Order is then in effect, upon

 entry of a final order relating to disposition of such balance by of the Bankruptcy Court. Within

 fifteen (15) business days of the entry of the Approval Order, the Owner will deposit into the

 Escrow Account an amount representing the sum of 75% of the total amount due for the Pre-

 Petition Work set forth on Exhibit A hereto (the "Additional Payment"). Within seven (7) business


                                                   4
Case 19-27439-MBK         Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22                   Desc Main
                                 Document    Page 16 of 43


 days of completion of the Project and the Subcontractors providing all required closeout

 documentation, the escrow agent shall release the remaining 75% of the Pre-Petition Work per

 Exhibit A. Said money will be paid directly to the individual Subcontractors from the Escrow

 Account in the amounts set forth on Exhibit A, provided the individual Subcontractors have

 submitted to owner all normal and customary documentation, signoffs, and, if required, a Final

 Certificate of Occupancy for the Project. The Subcontractors will release all filed and asserted

 liens on the Project's real property and any improvements thereon within five (5) business days of

 the entry of an Order of the Bankruptcy Court approving of the Agreement. The Debtor's interest

 in the remaining balance from the Additional Payment shall only be disbursed after the release

 provided by Owner under paragraph 12 in accordance with the Current Cash Collateral Order or,

 if no Current Cash Collateral Order is then in effect, upon entry of a final order relating to

 disposition of such balance by of the Bankruptcy Court.

        8.      Mechanism for Retainage Payment to Subcontractors for Work Performed or

 Goods Provided Before the Petition Date. Pre-Petition Retainage shall be paid by the Owner,

 when due under the Contract, in such amounts held against Subcontractors set forth in Exhibit A

 hereto, through the Escrow Account, 40% to the Subcontractors pursuant to Exhibit A, for

 application to the balance, if any, due to each Subcontractor on account of its prepetition claim.

 The Debtor's interest in remaining balance from the Pre-Petition Retainage shall only be disbursed

 in accordance after the release provided by Owner under Paragraph 12 with the Current Cash

 Collateral Order or, if no Current Cash Collateral Order is then in effect, upon entry of a final order

 relating to disposition of such balance by of the Bankruptcy Court.

        9.      Subcontractor Release and Unsecured Claim. By executing this Agreement, the

 Subcontractors agree to perform all remaining work on the Project on a go forward basis as set

 forth herein, and specifically agree to a 60% discount on the amount of receivable, including


                                                    5
Case 19-27439-MBK            Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22            Desc Main
                                    Document    Page 17 of 43


 retainage, due to them for goods and/or services provided on the Owner's Project prior to the

 Petition Date. Upon payment of all monies due pursuant to this Agreement, each Subcontractor

 waives and releases any right to assert any claim (as defined in section 101(5) of the Bankruptcy

 Code) against the Owner and the Project for this 60% amount, and agrees to accept in full and

 satisfaction of its claim for goods and/or services prior to the Petition Date the 40% placed in

 escrow as provided for above. The Subcontractor will be allowed a general unsecured claim (as

 defined in section 1 O 1 (5) of the Bankruptcy Code) against the Debtor and its estate for the 60%

 amount.

         1 O.    Release of Preferences.     Upon payment of all mornes due pursuant to this

 Agreement and the release of all liens by Subcontractors, the Debtor and its estate hereby waives

 and releases any cause of action it has or may have against the Subcontractors to commence and

 seek to avoid any alleged preference payments under sections 54 7 and 5 50 of the Bankruptcy

 Code, relating to or arising out of the Project

         11.     Payment Due to Debtor.            The Owner shall pay all amounts for Pre-Petition

 Work due to the Debtor under this Agreement and the Contract, inclusive of retainage, into the

 Escrow Account through the funding of the Initial Payment and the Additional Payment as set

 forth in Article 7. The Owner shall pay all amounts for Pre-Petition Retainage, into the Escrow

 Account in the regular course of business pursuant to the Contract. The Debtor's interest in the

 remaining funds after the release by Owner per Paragraph 12in the Escrow Account shall only be

 disbursed in accordance with Cash Collateral Orders entered by the Bankruptcy Court or a further

 Order of the Bankruptcy Court.

           12.   Releases.

                 (a)    Release by Owner.          Upon payment of all monies due pursuant to this

 Agreement, the Owner and its parents, subsidiaries, divisions and affiliates, and the officers,


                                                      6
Case 19-27439-MBK         Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22                 Desc Main
                                 Document    Page 18 of 43


 directors, partners, members, and managers and their respective predecessors, successors and

 assigns (collectively, the "Owner Releasors") do hereby release and forever discharge the Debtor

 and its officers, directors, partners, members, and managers and their respective predecessors,

 successors and assigns (collectively, the "Debtor Released Parties") of and from any and all claims

 (as defined in section 101(5) of the Bankruptcy Code), obligations and causes of action, of any

 nature whatsoever, whether known or unkn own, asserted or unasserted, fixed or contingent, which

 the Owner Releasors, or any of them, ever had or now has against any one or more of the Debtor

 Released Parties, arising out of or related to the Contract or the Project.

                 (b)   Release by the Debtor. Upon payment of all monies due pursuant to this

 Agreement, the Debtor and its officers, directors, partners, members and managers and their

 respective predecessors, successors and assigns ( collectively, the "Debtor Releasors") do hereby

 release and forever discharge the Owner and its parents, divisions, subsidiaries and affiliates, and

 the officers, directors, partners, members and managers and their respective predecessors,

 successors and assigns (collectively, the "Owner Released Parties") of and from any and all claims

 (as defined in section 101(5) of the Bankruptcy Code), obligations and causes of action, of any

 nature whatsoever, whether known or unknown, asserted or unasserted, fixed or contingent, which

 the Debtor Releasors, or any of them, ever had or now has against any one or more of the Owner

 Released Parties, arising out of or related to the Contract or the Project.

                (c).    Release by Subcontractors. Upon payment of all monies due pursuant to

 this Agreement, the Subcontractors and their parents, subsidiaries, divisions and affiliates, and the

 officers, directors, partners, members, and managers and their respective predecessors, successors

 and assigns (collectively, the "Subcontractor Releasors") do hereby release and forever discharge

 the Owner and Debtor and their respective officers, directors, partners, members, and managers

 and their respective predecessors, successors and assigns (, the "Owner and Debtor Released


                                                    7
Case 19-27439-MBK           Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22               Desc Main
                                   Document    Page 19 of 43


 Parties") of and from any and all claims ( as defined in section 1 O 1 ( 5) of the Bankruptcy Code),

 obligations and causes of action, of any nature whatsoever, whether known or unknown, asserted

 or unasserted, fixed or contingent, which the Subcontractor Releasors, or any of them, ever had or

 now has against any one or more of the Owner and Debtor Released Parties, arising out of or

 related to the Contract or the Project. Subcontractor agrees to indemnify and hold the Owner and

 Debtor Released Parties harmless against any liens or claims by any supplier, materialmen, vendor,

 subcontractor of any tier, employee, or other claimant asserting any rights against Owner and

 Debtor Released Parties by virtue of separate agreement with Subcontractor.

                (d) Release of PNC Bank. Except as expressly set forth in this Agreement, subject

 only to the disbursement of funds as provided for in this Agreement, each Owner and

 Subcontractor and their respective parents, subsidiaries, divisions and affiliates, and the officers,

 directors, partners, members, and managers and their respective predecessors, successors and

 assigns (collectively, the "Owner and Subcontractor Releasors") do hereby release and forever

 discharge PNC Bank and its respective officers, directors, partners, members, and managers and

 their respective predecessors, successors and assigns ( co llecti vel y, the "PNC Bank Released

 Parties") of and from any and all claims ( as defined in section 1 O 1 ( 5) of the Bankruptcy Code),

 obligations and causes of action, of any nature whatsoever, whether known or unknown, asserted

 or unasserted, fixed or contingent, which the Owner and Subcontractor Releasors, or any of them,

 ever had or now has against any of the PNC Bank Released Parties, arising out of or related to the

 Contract or the Project.

      ·   13.   Releases as a Defense. Each of the Owner, Debtor and Subcontractor acknowledge

 and agree that (i) the releases set forth in this Agreement may be pleaded as a full and complete

 defense and may be used as a basis for an injunction against any action, suit or other proceeding

 which may be instituted, prosecuted or attempted in breach of the provisions of such release; and

                                                   8
Case 19-27439-MBK         Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22                  Desc Main
                                 Document    Page 20 of 43


 (ii) no fact, event, circumstance, evidence or transaction which could now be asserted or which

 may hereafter arise or be discovered shall affect in any manner the final and unconditional nature

 of such releases.

           14.   No Assignment of Released Claims. Each of the Owner, Debtor and Subcontractor

 represents and warrants that as of the date of this Agreement, it has not assigned, transferred or

 sold (or purported to assign, transfer or sell) all or any portion of any claim (as defined in section

 1 O 1 ( 5) of the Bankruptcy Code), obligation or cause of action against any Party herein released.

           15.   Governing Law.     This Agreement shall be governed and construed in accordance

 with the laws of the State of New Jersey without giving effect to the conflict oflaws or choice of

 law provisions thereof, except to the extent that the law of the United States, including the

 Bankruptcy Code, governs any matters set forth herein, in which case such federal law shall

 govern.

           16.   Contract as Modified In Full Force and Effect. Except as modified herein, the

 Contract, as modified by this Agreement, shall be binding upon, and shall inure to the benefit of,

 the Parties hereto and remains in full force and effect.

           17.   Headings. The heading references herein are for convenience purposes only, and

 shall not be deemed to limit or affect any of the provisions of this Agreement.

           18.   Counterparts. This Agreement may be executed in one of more counterparts, each

 of which shall be deemed an original, and all of which shall constitute one and the same instrument.

           19.   No Oral Modification, Termination or Waiver.           This Agreement cannot be

 modified, terminated or waived orally, but only in a writing executed by each of the Parties hereto.

           20.   Further Assurances. The Parties hereto shall execute and deliver such additional

 documents and take such additional action as may be necessary or desirable to effectuate the




                                                   9
Case 19-27439-MBK           Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22                    Desc Main
                                   Document    Page 21 of 43



   provisions and purposes of this Agreement without the need for further Order of the Bankruptcy

   Court.

            21.      Jurisdiction and Venue. The Parties submit and consent to the jurisdiction (both

   personal and subject matter) of the Bankruptcy Court to adjudicate any dispute or claim arising

   from or re1ated to this Agreement. In the event the Bankruptcy Court declines to or cannot exercise

   jurisdiction over any such disputes, then the Parties agree to the jurisdiction (both personal and

   subject matter) of the Superior Court of New Jersey in Morris County.                THE PARTIES

   EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY DISPUTE ARISING

   UNDER OR RELATED TO THIS AGREEMENT.

            22.      Authorization. Each Party signing this Agreement hereby covenants and warrants

   that he/she is fully authorized to sign the Agreement on behalf of the Party he/she represents and

   is fully authorized to bind the Party to all of the terms of this Agreement. The Parties to this

   Agreement acknowledge that they have read all of the terms of this Agreement, that they have

   consulted with the counsel of their choice ( or had the opportunity to consult with the counsel of

   their choice) regarding the terms of this Agreement, and enter into this Agreement voluntarily and

   without duress.

            23.      Jointly Drafted. The Parties to this Agreement acknowledge and stipulate that it

   has been drafted through a joint effort of the Parties and, therefore, shall not be construed in favor

   of or against any of the Parties. The terms of this Agreement shall be deemed to have been jointly

   negotiated and drafted by the Parties.

            IN WITNESS WHEREOF, the Parties hereto have executed, or caused this Agreement to

   be executed by their duly authorized representatives, as of the date set forth above.


   HOLLISTER CONSTRUCTION SERVICES, LLC

   By:            G
                  (~
                   ----~-~                           10
Case 19-27439-MBK    Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22   Desc Main
                            Document    Page 22 of 43


       G¼çm. ..-s,ö~\Á~.
                 ·... ~ 4ent
                               ~~t:. ~ ~~
        3 99 Jefferson Road
        Parsippany, NJ 07054
Case 19-27439-MBK     Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22   Desc Main
                             Document    Page 23 of 43




     SUBCONTRACTOR
     Acro:o¡
           n~. Corp
            .,< .:

     By:~~---
            ame: ßtUCv'        ~ Mw'l    lO - 8- - :2..0 l'1
          Title: ?e<. Sù:.{e,tfu
          Address: \)Q 'ßro+ qà
                  t_Q.$~4U 1 tJ--f      {o-:"/,)'ì ·
Case 19-27439-MBK             Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22   Desc Main
                                     Document    Page 24 of 43




    SUBCONTRACTOR
    A. mbient Flooring .       ~~
    .By:~~                                         1

           Name:      / CDM         ~    L~TuN
           Title:     ,Pv,v'éT\---,1 E~
           Address:     \ \ l L:,   £o C::c w lA-'TE(<.   ALA t::
                        R\ tx¿jQ.ÁL~~L\)
                        "'' 1       e>7<PSt
Case 19-27439-MBK         Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22   Desc Main
                                 Document    Page 25 of 43




   SUBCONTRACTOR             --~
   Ascape Landscap~g..~~é6ris"truction

   By:       r~ ~

  ~'"!í_ame: Sttxtr+. Cha._~.h,.,-.,
           [1 t1 e:
                 .P'(-< 'S. l lLQ:,,\_A-
          Address: (p ·s4 1ei.)\..,-k30~
                      Blttl/V.e-t+, ºi Jdii3
Case 19-27439-MBK   Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22   Desc Main
                           Document    Page 26 of 43




   SUBCONTRACTOR
   Danch,~     (¼.ft·
   By:-----------
        Name: Glenn Centi
        Title: Owner
        Address: 9 Boyd Lane Randolph NJ 07869
Case 19-27439-MBK     Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22   Desc Main
                             Document    Page 27 of 43




    SUBCONTRACTOR
    Five Borough NYC LLC

    By:,&         u~
         N_aiTIP. bN2..-¡ 'Ja \-e,4•
         Title:   ~2._
         Address: -.-. -. 2  .       ./    . A•. ,¿;,
                  'J"j :_.; L.1 v1 eô vJ    ,rfV'--

                  s; f Mj     ID~~
Case 19-27439-MBK     Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22      Desc Main
                             Document    Page 28 of 43



         StTBCONTR;\CT OR

         ::ru« CoatfJ ~
              x~Xt....t.1-<r,,.,.____
              Titie:     t/ f
              Address: \./h > 77t:- Sr (Srvì:>k l<1~       N, y   f /1,~1
                                      , "        J     f
Case 19-27439-MBK           Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22                    Desc Main
                                   Document    Page 29 of 43




            SlJBCO NTRAC I'O R
            Glass Svstems Tech
                    .,.                         -----~--
            By:   ,,ll.      .
                     ,A--{cve,............, -~ç_
                                              ::::::➔   J"   ~

                   Name:
                                                   Mark Sokoloff                 /
                   'lïtle:
                   Address:                              V; ce: flr-ec t.Ô,6?,µ,1í/ PAQ r1>e~
                                                                             t


                                                 Glass Systems Tech, LLC
                                                    465 11A" Veit Road
                                               Huntingdon Valley, PA 19006
                                                      215-942-4527
Case 19-27439-MBK     Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22   Desc Main
                             Document    Page 30 of 43




   SUBCONTRACTOR
   Glowscape Generay VY -Coat

        ~ ~~
   By:-----------
         Name:
         Title:
         Address:
Case 19-27439-MBK                                Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22                                                          Desc Main
                                                        Document    Page 31 of 43




     SCJ~CONt1'nAClUR
     lnfitLÎIV eimt!î~ "'"Co.,
                          "+
             ~ r.,.,;,,i;,»
                               b1;c,   .......


             \".. ,l,. . ,__
                         .     _,,.,




     s Ì;gnrttttfç P;,i¡~iJ:½ br tlit-: Si;:11 kJOCfäi /t¡Jfl;~r:ru;:tlil, H,· and   r•ic11¡1¡1[¿1_.'.(l I hitiiYl~t!.:'I ('. i Ht•4ttlJÇ(]i3'0   S,~·tvtci..'::-,.,,
     LU::, Tbe l''11;-iji;;,i:1 Ow1ii:tr and Certain C nnt-r~et1.1r$ n:;};;1fo1µ !J1 11w.:: c:nm:;;tn1c11i;1rfä Qf[kf;tt1 Stor7a~.;:\ l 1 û
     Y nrk      Sin";CI'.,     l:.h
                                  . l;JluUyitr NV    I   I :m fí
Case 19-27439-MBK   Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22   Desc Main
                           Document    Page 32 of 43
Case 19-27439-MBK        Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22       Desc Main
                                Document    Page 33 of 43




    M~·              .
     /
    Q!y;~•~ ---r--~=---- ~ \
                           .   ~    .         ('cS\.ì.-A,._,

          Address:   - c-e,...S:.\ ü~~V'.,,

                         t ~'-tl        ~\ct\rler~             ~-\Je...V\v-Q.

                     - -\--~~~~~ Ç)c-~¥-) ~,                     \\'SSd
Case 19-27439-MBK               Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22   Desc Main
                                       Document    Page 34 of 43




   SUBCONTRACTOR
   Major General Construction

   By:   YA;:,(/Jlp_"-~---~'
          1'-Jamc: ~~;(::j,)t:. \/ 1-1v; 1 r;_·.
           Title: · ¡,:J(""       -~1 /rt>  ,~Ji-~"•
           Address·   ( 1 .r"
                  ' . '--1 ¡      (l·
                                   ' ) ,) 1 '(
                                       ç \'       1
Case 19-27439-MBK                                        Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22                 Desc Main
                                                                Document    Page 35 of 43




  SUBCONTRACTOR

  B . ,.,. . >t::_
                 =-:,/fe~-_....._-_
                                  -.......· ::::::_=
                                                   ::::_=_~_=-_
                                                              =
                                                              ~~,•-
                                                                  ··,_
                                                                     , ...._-_-:...""':....~í,._
                                                                                               .,_.;;."";.,   ,-·-·····

           --i<f ame: ::¡- () N IJ .sc                                            ¡.¡ e:,. .vol.J./£i
                   Title:                f' lL /.1,J' /c; ¿.               ,¡,~


                   Address:                   1¡"'f7/'J
Case 19-27439-MBK       Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22   Desc Main
                               Document    Page 36 of 43




    SUBCONTRACTOR

    NYCO=e~
          ~
    By:   ~~-                    A =··         •
          Name: t+a-r. a.m bO-S. ~a..&
          Title: Pruidwf
           Address:   3&,-oq ~~    Á-VQ.f\UC..--   ktoni:Ä ,~t   iU'D~-
Case 19-27439-MBK       Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22   Desc Main
                               Document    Page 37 of 43




  Pentinco


                    ' 'Q.   6e:;::::r::f . b
        Ad      .   .     Q_¡.f'\ \-

             Q \\\ - ~3 C\.C)~~-3Q_
               œ\\Q__(t)''~-( ~ \'\~'-O
Case 19-27439-MBK            Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22   Desc Main
                                    Document    Page 38 of 43




    SUBCONTRACTOR
    Reliance Mechanic




            1   e:   "
          Address:       ,S- /J,~ ~ S/t F
                         DkJ,.,. ; /1/Y I 17tfì
Case 19-27439-MBK       Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22   Desc Main
                               Document    Page 39 of 43




    SUBCONTRA TOR
    SGC Constru · .n Corp.

    By: ---'---~----,-
                     \-f'--(,-.------A--
                                      _0   > \Â-N ?A
                     \Yl,,-~
                     ¼,o -OZ..   ß ~ì...l- ~l.U~
                     r'>~i~,\.J; IY{    u ) 'l
Case 19-27439-MBK      Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22   Desc Main
                              Document    Page 40 of 43



           SUBCONTRACTOR
           The Carey Gcoup

           By:   jJ1ûd~Jl..
                 Name:
                 Title:
                 Address:
                              a,
Case 19-27439-MBK   Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22   Desc Main
                           Document    Page 41 of 43




   SUBC
   Ultima




                    êu{<T\ s N uD S:)N
                    Pre::>, ckrT
                    lvr>      wes+ C~I< V,)hf LX'.
                    Uv1;-t-   tt ~b
                    £ I ktof') Mb '2J'l-Z/
Case 19-27439-MBK   Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22   Desc Main
                           Document    Page 42 of 43




                                                  Scanned with CamScanner
                 Case 19-27439-MBK              Doc 802 Filed 01/15/20 Entered 01/15/20 10:50:22        Desc Main
                                                       Document    Page 43 of 43
                                                      Exhibit A

Delta Bushwick




Acro Contracting Corp            $   20,655.00    $    8,262.00   $   2,065.50   $    6,196.50    $   4,245.00    $       1,698.00
Ambient Flooring                 $          -     $         -     $         -    $          -     $     438.00    $         175.20
Ascape Landscaping & Constr.     $          -     $         -     $         -    $          -     $    1,072.00   $         428.80
Bedrock Plumbing & Heating       $   12,363.93    $    4,945.57   $   1,236.39   $    3,709.18    $   10,853.50   $       4,341.40
Danch Floors                     $    6,660.00    $    2,664.00   $    666.00    $    1,998.00    $     740.00    $         296.00
Five Borough NYC LLC             $    7,537.50    $    3,015.00   $    753.75    $    2,261.25    $    6,917.49   $       2,767.00
Future Coatings Inc              $    5,130.00    $    2,052.00   $    513.00    $    1,539.00    $    2,470.00   $         988.00
Glass Systems Tech               $          -     $         -     $         -    $          -     $    3,076.00   $       1,230.40
Glowscape General VY-Coat        $          -     $         -     $         -    $          -     $     843.00    $         337.20
Infinity Painting Co., Inc.      $    3,915.00    $    1,566.00  $     391.50   $     1,174.50    $    4,115.00 $         1,646.00
Janus International Group, LLC   $   85,632.94    $   34,253.18 $     8,563.29 $     25,689.88    $   18,335.40 $         7,334.16
Mainline Construction            $   (5,375.17)   $   (2,150.07) $     (537.52) $    (1,612.55)   $    5,375.17 $         2,150.07
Major General Construction       $    3,420.00    $     1,368.00 $      342.00 $      1,026.00    $      380.00 $           152.00
Maspeth Roofing & Contracting    $    3,150.00    $     1,260.00 $      315.00 $        945.00    $    7,890.10 $         3,156.04
NYCOM Electric                   $   12,872.77    $     5,149.11 $    1,287.28 $      3,861.83    $   22,689.74 $         9,075.90
Pentinco Group NYC Inc.          $          -     $           -  $           - $            -     $    2,900.00 $         1,160.00
Reliance Mechanical Services     $   (3,240.00)   $   (1,296.00) $     (324.00) $     (972.00)    $   18,365.00 $         7,346.00
SGC Construction Corp.           $          -     $           -  $           -  $           -     $   18,250.00 $         7,300.00
The Carey Group                  $    4,500.00    $     1,800.00 $      450.00 $      1,350.00    $     500.00    $         200.00
Ultimate Access Solutions        $    5,850.00    $    2,340.00 $       585.00 $      1,755.00    $   17,500.00   $       7,000.00
Zaim Contractor Corp.            $          -     $           -  $           - $            -     $    1,150.00   $         460.00
                                                  $           -  $           -  $           -                     $
                                                                                $           -                     $
                                                                                                                      ■lf&IIRIIIIJ
